Opinion issued October 4, 2012.




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-12-00446-CV
                           ———————————
    IN RE MID-CENTURY INSURANCE COMPANY OF TEXAS, Relator



            Original Proceeding on Petition for Writ of Mandamus



                                    OPINION

      TH Healthcare, Ltd. d/b/a Park Plaza Hospital sued Mid-Century Insurance

Company of Texas seeking additional reimbursement for medical services

provided to a patient insured by Mid-Century.1 Mid-Century filed a plea to the


1
      Relator identifies the underlying case as TH Healthcare, Ltd. d/b/a Park Plaza
      Hospital v. Mid-Century Insurance Company of Texas, No. 2012-04155 in the
      333rd District Court of Harris County, Texas, the Honorable Joseph J. “Tad”
      Halbach, Jr. presiding.
jurisdiction, asserting that Park Plaza Hospital failed to exhaust its administrative

remedies with the Division of Workers’ Compensation (DWC) before filing suit.

The trial court denied the plea to the jurisdiction, and this petition for writ of

mandamus followed. We conditionally grant the petition for writ of mandamus.

                                      Background

      Park Plaza Hospital provided medical services to an injured worker insured

by Mid-Century and billed Mid-Century $178,496.41 for the services. Mid-

Century paid the hospital $43,812.47 for the services billed. Park Plaza asserts that

Mid-Century should have paid $98,173.02 (55% of its billed charges) pursuant to

Park Plaza’s provider services agreement with Beech Street Corporation, a

preferred provider organization.2 Mid-Century denies any obligation under the

services agreement and asserts that its payment of $43,812.47 was proper pursuant

to the DWC’s outpatient fee guideline. The dispute resulted in this lawsuit, filed by

Park Plaza.

      Mid-Century filed a plea to the jurisdiction, asserting that its payment

dispute with Park Plaza falls within the exclusive jurisdiction of the DWC such

that Park Plaza was required to exhaust its administrative remedies with the DWC

2
      The record does not establish the nature of Park Plaza and Mid-Century’s
      contractual relationship, if any. Park Plaza asserts that it is a participating provider
      in the Beech Street network, an informal network of providers. Park Plaza claims
      that Mid-Century is obligated to pay the reimbursement rates set forth in the Park
      Plaza-Beech Street contract because Mid-Century processed the claim as a Beech
      Street network claim and its payments were made “as a Beech Street payer.”
                                             2
before filing this action in state court. Because Park Plaza failed to exhaust its

administrative remedies before filing suit, Mid-Century contends, the trial court

lacks jurisdiction over this case. The trial court denied Mid-Century’s plea, and

Mid-Century filed a petition for writ of mandamus with this Court.

                               Standard of Review

      A plea to the jurisdiction is a dilatory plea; its purpose is “to defeat a cause

of action without regard to whether the claims asserted have merit.” Bland Indep.

Sch. Dist. v. Blue, 34 S.W.3d 547, 554 (Tex. 2000). A plea challenges the trial

court’s authority to decide a case. Heckman v. Williamson Cnty., 369 S.W.3d 137,

149 (Tex. 2012) (citing Blue, 34 S.W.3d at 553–54). In the context of jurisdictional

exclusivity, there is a constitutional presumption that district court jurisdiction

“consists of exclusive, appellate, and original jurisdiction of all actions,

proceedings, and remedies, except in cases where exclusive, appellate, or original

jurisdiction may be conferred by this Constitution or other law on some other

court, tribunal, or administrative body.” In re Entergy Corp., 142 S.W.3d 316, 322

(Tex. 2004) (quoting TEX. CONST. art. V, § 8). But when the legislature grants an

administrative agency exclusive jurisdiction over a dispute, the district court lacks

jurisdiction to the extent of the agency’s exclusive authority to decide the dispute.

See Thomas v. Long, 207 S.W.3d 334, 340 (Tex. 2006).




                                          3
      Whether the legislature has conferred exclusive jurisdiction on an agency is

a question of statutory interpretation. Blue Cross Blue Shield of Tex. v. Duenez,

201 S.W.3d 674, 675–76 (Tex. 2006). In construing statutes, we seek to determine

legislative intent by interpreting a statute according to its plain language when the

plain language is unambiguous. In re Entergy Corp., 142 S.W.3d at 322 (citing

City of San Antonio v. City of Boerne, 111 S.W.3d 22, 25 (Tex.2003)). An agency

has exclusive jurisdiction when the legislature expressly grants the agency

exclusive jurisdiction or when a “pervasive regulatory scheme” reflects legislative

intent that an agency have the sole power to make the initial determination in the

dispute. Id.; Thomas, 207 S.W.3d at 340.

                  The DWC’s Exclusive Original Jurisdiction

      The Workers’ Compensation Act gives the DWC exclusive jurisdiction over

certain workers’ compensation disputes relating to entitlement to medical benefits,

preauthorization of medical care, and reimbursement of medical expenses. See

TEX. LAB. CODE ANN. §§ 409.021, 413.031 (West 2011); see also Am. Motorists

Ins. Co. v. Fodge, 63 S.W.3d 801, 803 (Tex. 2001). “Through the workers’

compensation statutory scheme, the legislature has given a health care provider the

right to a review when the provider has rendered a medical service but has been

paid a reduced amount for that service.” HealthSouth Med. Ctr. v. Emp’rs Ins. Co.

of Wausau, 232 S.W.3d 828, 831 (Tex. App.—Dallas 2007, pet. denied) (citing

                                           4
TEX. LAB. CODE ANN. § 413.031(a)(1)). “By granting the Division the sole

authority to make an initial determination of a medical fee dispute, the Legislature

has given the Division exclusive jurisdiction over such a dispute.” Id.3

      While the DWC’s exclusive jurisdiction expressly extends to disputes over a

workers’ compensation insurer’s denial of some or all of the amount of a health

care provider’s bills for medical services rendered, see TEX. LAB. CODE ANN.

§ 413.031(a)(1), there is a carve-out for disputes over medical fees for health care

provided by certified workers’ compensation networks. See TEX. INS. CODE ANN.

§§ 1304.401–.405 (West 2009). Original jurisdiction over fee disputes relating to

health care provided by a certified workers’ compensation network is vested in the

certified network’s own complaint resolution system, which is required and

governed by statute. See id.

      Park Plaza argues that this action—in which it disputes the amount Mid-

Century has paid on its bills for medical services rendered—falls outside the

DWC’s exclusive jurisdiction because it is a “private network contract dispute.”

According to Park Plaza, the DWC’s jurisdiction extends only to non-network

3
      The “Division” referenced is the Medical Review Division of the Workers’
      Compensation Commission. The Workers’ Compensation Commission is now the
      DWC. See Texas Mut. Ins. Co. v. Ruttiger, No. 08-0751, 2012 WL 2361697, *2
      n.1 (Tex. June 22, 2012) (“In 2005, the Legislature abolished the Texas Workers’
      Compensation Commission and transferred its functions to the Texas Department
      of Insurance, Workers’ Compensation Division.”) (citing Act of May 29, 2005,
      70th Leg., R.A., ch. 265, § 8.001, 2005 Tex. Gen. Laws 469, 607–08).

                                          5
disputes, and this is a network dispute.4 We disagree with Park Plaza’s contention

because the Beech Street network is not a certified “network” and thus its services

are “non-network health care,” as those terms are statutorily defined.

A.    The DWC has exclusive jurisdiction over non-network medical fee
      disputes

      “The Legislature has granted extensive authority to the Division to regulate

the amounts of reimbursement health care providers may receive under the

workers’ compensation system.” Main Rehab. & Diagnostic Ctr., LLC v. Liberty

Mut. Ins. Co., No. 05-11-00189-CV, 2012 WL 2890413, at *3 (Tex. App.—Dallas

July 13, 2012, no. pet. h.) (citing TEX. LAB. CODE ANN. § 413.011 (West Supp.

2011) and Apollo Enters., Inc. v. ScripNet, Inc., 301 S.W.3d 848, 860 (Tex. App.—

Austin 2009, no pet.)). Section 413.011 of the Labor Code requires the DWC to

“adopt health care reimbursement policies and guidelines that reflect the

standardized reimbursement structures found in other health care delivery systems

with minimal modifications to those reimbursement methodologies as necessary to

meet occupational injury requirements” and to “adopt the most current
4
      Park Plaza also states that the DWC “has no jurisdiction over private contractual
      agreements.” To the extent Park Plaza argues that all contract-related disputes are
      beyond the DWC’s jurisdiction, we disagree. As the Austin Court of Appeals has
      recognized, even workers’ compensation fee disputes entailing resolution of
      embedded contract construction issues may “nevertheless fall[] within the
      ‘disputes over the amount of payment due for services determined to be medically
      necessary and appropriate for treatment of a compensable injury’ that the
      legislature has given the [DWC] exclusive jurisdiction to decide.” Apollo Enters.,
      Inc. v. ScripNet, Inc., 301 S.W.3d 848, 865 (Tex. App.—Austin 2009, no pet.)
      (quoting TEX. LAB. CODE ANN. § 413.031(c)).
                                           6
reimbursement methodologies, models, and values or weights used by the federal

Centers for Medicare and Medicaid Services, including applicable payment

policies relating to coding, billing, and reporting, and may modify documentation

requirements as necessary to meet the requirements of Section 413.053.” TEX.

LABOR CODE ANN. § 413.011(a). Under subsection (d), the DWC’s fee guidelines

“must be fair and reasonable and designed to ensure the quality of medical care

and to achieve effective medical cost control.” Id. at § 413.011(d).

      The Labor Code recognizes certain exceptions from the DWC’s health care

reimbursement policies and guidelines for health care provided pursuant to health

care networks that are certified under Chapter 1305 of the Insurance Code. See id.

§ 413.011(d–4), (g).5 Section 413.011 provides no such exceptions for uncertified

health care networks. See id.

      The DWC has created a dispute resolution process, called medical dispute

resolution (MDR), for resolving medical disputes within its jurisdiction. See 28

TEX. ADMIN. CODE § 133.305(a)(4) (2008) (Tex. Dep’t of Ins., MDR—General).

MDR divides disputes into two categories: disputes over the amount of payment

for health care services and disputes over the necessity of health care services

provided. See id. The first category, disputes of the amount of payment for health


5
      Relatedly, Chapter 1305 of the Insurance Code, providing for certified networks,
      trumps the Labor Code to the extent of a conflict between the two. See TEX. INS.
      CODE ANN. § 1305.003 (West 2009).
                                          7
care services, is labeled “medical fee disputes.” Id. But not all disputes over the

amount of payment for workers’-compensation-related health care services

constitute “medical fee disputes”; instead, that term is defined to include only

disputes over payment for “non-network health care,” which is any health care not

provided by a certified health care network. See id. § 133.305(a)(5) (defining

“medical fee disputes” to include disputes involving “an amount of payment for

non-network healthcare”), (a)(7) (defining non-network health care as “[h]ealth

care not delivered or arranged by a certified workers’ compensation network as

defined in Insurance Code Chapter 1305 and related rules”). Thus, Rule 133 treats

disputes differently depending on whether the health care services at issue were

provided by a certified or uncertified network. See id.; Osborn v. Ace Am. Ins. Co.,

No. 10-09-00046-CV, 2011 WL 4089995, at *3 (Tex. App.—Waco Sept. 14, 2011,

no pet.) (mem. op.) (observing distinct treatment for network and non-network

health care); see also TEX. INS. CODE § 1305.004(a)(16) (West 2009) (defining

“network” as an organization that is certified under Chapter 1305 of the Insurance

Code).

      Fee disputes over non-network health care—i.e., “medical fee disputes”—

are resolved by the DWC “pursuant to division rules, including § 133.307 of this

subchapter (relating to the MDR of fee disputes).” 28 TEX. ADMIN. CODE §

133.305(a)(5). In such disputes, “the role of the [DWC] is to adjudicate the

                                         8
payment given the relevant statutory provisions and commissioner rules.” TEX.

LAB. CODE ANN. § 413.031(c). The DWC decides whether the dispute is

adjudicated according to a DWC fee schedule or a contractual arrangement, and

the DWC then adjudicates the dispute accordingly.6 See id. If the medical fee

dispute remains unresolved after the MDR process, any party to the medical fee

dispute may request a benefit review conference. Id. § 413.0312(a), (b). If the

dispute remains unresolved after the benefit review conference, the parties may

elect to arbitrate or proceed to a contested case hearing before the State Office of

Administrative Hearings (SOAH). Id. § 413.0312(d), (e); see id. § 413.031(k);
6
      Section 133.4 of the Administrative Code provides in pertinent part:

            (g) Noncompliance. The insurance carrier is not entitled to pay a
                health care provider at a contracted fee negotiated by an
                informal network or voluntary network if:

                  (1) the notice to the health care provider does not meet the
                      requirements of Labor Code § 413.011 and this section; or

                  (2) there are no required contracts in accordance with Labor
                      Code § 413.011(d–1) and § 413.0115

            (h) Application of Division Fee Guideline. If the insurance carrier
                is not entitled to pay a health care provider at a contracted rate
                as outline in subsection (g) of this section and as provided in
                Labor Code § 413.011(d–1), the Division fee guidelines will
                apply pursuant to § 134.1(e)(1) of this title (relating to Medical
                Reimbursement), or, in the absence of an applicable Division
                fee guideline, reimbursement will be based on fair and
                reasonable reimbursement pursuant to § 134.1(e)(3) of this title.

      28 TEX. ADMIN. CODE § 133.4 (2008) (Tex. Dep’t Ins., Written Notification to
      Health Care Providers of Contractual Agreements for Informal and Voluntary
      Networks).

                                           9
Covenant Health Sys. v. Dean Foods Co., No. 07-09-0348-CV, 2011 WL 3717056,

at *3 (Tex. App.—Amarillo Aug. 24, 2011, pet. filed) (mem. op.) (“If there is a

dispute between a health care provider and a compensation carrier regarding a

medical expense, the health care provider is entitled to review of the medical

service, and must exhaust administrative review through the TWCC’s medical

review division, and a contested-case hearing before the [SOAH], before seeking

judicial review of the decision in a Travis County District Court as governed by

Chapter 2001 of the Government Code.”) (citations omitted).7 A party who is

dissatisfied with SOAH’s final decision may seek judicial review from a district

court. TEX. LAB. CODE ANN. § 413.031(k–1); see Covenant Health Sys., 2011 WL
3717056, at *3. Until a party has exhausted its administrative remedies with the

DWC, a district court has no jurisdiction over these disputes. See In re Sw. Bell

Tel. Co., L.P., 235 S.W.3d 619, 625 (Tex. 2007) (“If an agency has exclusive

jurisdiction to resolve a dispute, a party must first exhaust administrative remedies

before a trial court has subject matter jurisdiction.”).

      When a medical fee dispute arises over “network health care,” as opposed to

“non-network health care,” the DWC’s MDR process does not apply. See 28 TEX.

ADMIN. CODE § 133.305(a)(4)–(6). Instead, those disputes are submitted to the


7
      The “TWCC” referenced is the Texas Workers’ Compensation Commission,
      which is now the DWC.

                                           10
network’s complaint resolution system; the complaint resolution systems are

required and governed by the Insurance Code, under which such networks are

certified.8 See 28 TEX. ADMIN. CODE §§ 10.120–.122 (2005) (Tex. Dep’t of Ins.,

Complaint System Required); TEX. INS. CODE ANN. §§ 1305.401–.405 (West 2009)

(governing complaint resolution system). If a party is dissatisfied with the certified

network’s resolution of the dispute, they may submit a complaint to the Texas

Department of Insurance. 28 TEX. ADMIN. CODE § 10.122(a) (2005) (Tex. Dep’t of

Ins., Submitting Complaints to the Department).

B.    This is a “non-network” dispute

      Medical fee disputes, as defined in the Administrative Code, include

disputes over an insurance carrier’s reduction or denial of a medical bill, such as

Mid-Century’s reduced payment of Park Plaza’s bill in this action. See 28 TEX.

ADMIN. CODE §133.305(a)(5)(A); Main Rehab. & Diagnostic Ctr., 2012 WL
2890413, at *4 (“When a provider has received a reduced payment for a medical

service rendered in the workers’ compensation system and is dissatisfied with the

payment, the provider has the right to seek MDR before the [DWC].”) (citing TEX.

LAB. CODE ANN. § 413.031(a)(1); HealthSouth Med. Ctr., 232 S.W.3d at 831;
8
      This process does not fall under the duties of the DWC. The Insurance Code’s
      statutory scheme providing for the certified network dispute resolution systems
      indicates that, to the extent of any conflict, the Insurance Code provisions
      supersede Title 5 of the Labor Code, which bestows original exclusive jurisdiction
      on the DWC for resolving medical fee disputes. See TEX. INS. CODE § 1305.003
      (West 2009).

                                          11
Howell v. Tex. Workers’ Comp. Comm’n, 143 S.W.3d 416, 435 (Tex. App.—

Austin 2004, pet. denied)). Thus, the first issue presented here is whether Park

Plaza’s services were provided as part of a certified health care network. If they

were, this is not a “medical fee dispute” subject to MDR by the DWC; if they were

not, this is a “medical fee dispute” subject to MDR by the DWC. See 28 TEX.

ADMIN. CODE § 133.305(a)(4)(A), (a)(5), (a)(7).

      Park Plaza asserts that Beech Street Corporation formed an informal

network of health care providers,9 but it is undisputed that the Beech Street

Network is not a certified network under the Insurance Code.10 See Osborn, 2011
WL 4089995, at *5 (holding that trial court lacked jurisdiction over fee dispute

involving Beech Street network because evidence did not establish that Beech

Street was certified network). The health care services provided by Park Plaza as


9
      Section 413.0115 of the Labor Code defines “voluntary” and “informal” networks.
      See TEX. LAB. CODE ANN. § 413.0115(a). All informal and voluntary networks
      were required to become certified networks under the Insurance Code on or before
      January 1, 2011. Id. § 413.0115(b).
10
      Park Plaza points out that the Insurance Code did not require networks to be
      certified before January 1, 2011. See TEX. LAB. CODE ANN. § 413.0115(b)
      (requiring informal and voluntary networks to become certified by January 1,
      2011). We agree that Beech Street was permitted to operate as a non-certified
      voluntary or informal network at the time in question—September 2010. But as a
      non-certified network, its medical fee disputes are subject to MDR before the
      DWC. If Beech Street were a certified network under the Insurance Code, it would
      have been statutorily required to maintain its own dispute resolution system for
      such disputes. See TEX. INS. CODE ANN. §§ 1305.401–.405; 28 TEX. ADMIN. CODE
      §§ 10.120–.122.

                                         12
part of this informal network thus constitute “non-network health care.” See 28

TEX. ADMIN. CODE § 133.305(a)(7) (defining non-network health care as “[h]ealth

care not delivered or arranged by a certified workers’ compensation network as

defined in Insurance Code Chapter 1305 and related rules”); see also TEX. INS.

CODE § 1305.004(a)(16) (defining “network” as an organization that is certified

under Chapter 1305 of the Insurance Code). Park Plaza’s complaint about the

amount Mid-Century has paid for these services is therefore a “medical fee

dispute” subject to MDR before the DWC. See 28 TEX. ADMIN. CODE

§ 133.305(a)(5) (defining “medical fee disputes” to include disputes involving “an

amount of payment for non-network healthcare”).11

      Because the statutory scheme demonstrates that the legislature has given the

DWC the sole authority to make an initial determination of such disputes, the

DWC has exclusive original jurisdiction over this action. See Osborn, 2011 WL
4089995, at *5; see also Main Rehab. & Diagnostic Ctr., 2012 WL 2890413, at *5

(“The statutory scheme demonstrates the Legislature has granted to the Division

the sole authority to make an initial determination of a medical fee dispute and that

the Division has exclusive jurisdiction over appellants’ claims for the HPSA
11
      Park Plaza’s reliance on the Sunset Commission report is misplaced for the same
      reason that its principal argument fails. The Sunset Commission report, like the
      governing statutes and regulations, recognized the different treatment of
      “network” and “non-network” fee disputes. Park Plaza assumes that this is a
      “network” dispute, but it is a “non-network” dispute under the applicable legal
      definitions.

                                         13
incentive payments.”); HealthSouth Med. Ctr., 232 S.W.3d at 830–31 (“When the

legislature grants an administrative body the sole authority to make an initial

determination in a dispute, the agency has exclusive jurisdiction over the

dispute.”); Howell, 143 S.W.3d at 435 (“Because the statutory scheme

demonstrates that the legislature has granted to the Commission the sole authority

to make an initial determination of a medical fee or medical necessity dispute, we

hold that the Commission has exclusive jurisdiction over these disputes.”).12

C.    The DWC’s jurisdiction does not exclude disputes involving contracts

      Relying on former section 133.307 of the Administrative Code,13 Park Plaza

next suggests that, even if this is a “medical fee dispute” that would otherwise be

subject to MDR, the DWC does not have jurisdiction over this dispute because it is

contract-based. See 37 Tex. Reg. 3833 (current version at 28 TEX. ADMIN. CODE §

133.307). Section 133.307 provides a procedural framework for MDR in the DWC.

See 28 TEX. ADMIN. CODE §§133.305–.309. The version of section 133.307 that

applied to MDRs filed before June 1, 2012 stated: “This section applies to a

request for medical fee dispute for non-network or certain authorized out of

network health care not subject to a contract[.]” 37 Tex. Reg. 3833; see TEX.


12
      The “Commission” referenced is the Workers’ Compensation Commission, which
      is now the DWC.
13
      The current version of section 133.307 applies to requests for MDR filed on or
      after June 1, 2012. 28 TEX. ADMIN. CODE § 133.307(a)(1).

                                         14
ADMIN. CODE 133.307(a)(1) (providing applicable dates for former and current

rule). Park Plaza relies on this language to argue that the MDR process (and the

DWC’s jurisdiction) does not extend to contract disputes.

      In support of this contention, Park Plaza asserts that the DWC has dismissed

disputes similar to this one in the past, pointing to two dismissal notices from other

DWC proceedings attached as exhibits to Park Plaza’s response to Mid-Century’s

plea to the jurisdiction. Park Plaza asserts that these dismissals were justified by a

now-repealed agency rule, which stated, “The [DWC] may dismiss a request for

[MDR] if [it] determines the medical fee dispute is for health care services

provided pursuant to a private contractual fee arrangement.” See 33 Tex. Reg. 3954

(2012) (repealing 28 TEX. ADMIN CODE § 133.307(e)(3)(F)).

      Park Plaza’s reliance on former rule (e)(3)(F) is unpersuasive for several

reasons. First, it is the legislature’s prerogative to take jurisdiction over specific

disputes out of the courts and place it in an administrative body. See Houston Mun.

Emps. Pension Sys. v. Ferrell, 248 S.W.3d 151, 160 (Tex. 2007) (“the Texas

Constitution expressly allows the Legislature to grant jurisdiction to administrative

bodies rather than the courts”). When the Legislature unambiguously grants

jurisdiction to an administrative body, the administrative body has no power to

expand or contract that jurisdiction unless authorized to do so by statute. Cf. TEX.

OCC. CODE ANN. § 2301.151(a) (West 2012) (granting the motor vehicle board

                                         15
“original jurisdiction to determine its own jurisdiction”); see generally Food &

Drug Admin. v. Brown & Williamson Tobacco Corp., 529 U.S. 120, 132, 120 S.

Ct. 1291, 1300, (2000) (holding that FDA’s interpretation of its own jurisdiction

bore no weight when Congress had unambiguously expressed its intent as to scope

of FDA’s jurisdiction over tobacco products).

      Second, former rule (e)(3)(F) does not indicate that the DWC lacked

jurisdiction over contract disputes. To the contrary, the rule’s permissive language

indicates that the DWC could elect not to dismiss such requests for MDR and,

instead, exercise jurisdiction to decide the dispute. See See 33 Tex. Reg. 3954

(2012) (repealing 28 TEX. ADMIN CODE § 133.307(e)(3)(F)). Even when the DWC

elected to dismiss a contractual dispute under former rule (e)(3)(F), courts presume

that the DWC did so after “determin[ing] the threshold question of whether or not

the contract applies to the health care services at issue.” Apollo Enters., 301
S.W.3d at 865 n.15. The two DWC dismissals on which Park Plaza relies do not

require a contrary interpretation of the rule: they do not reveal the substance of the

disputes to which they relate and may well have occurred after various initial

determinations by the DWC; nor does the record establish that the disputes were

“non-network,” as opposed to “network” medical fee disputes. Here, the DWC has

not had the opportunity to make any such determinations, and Mid-Century




                                         16
contests that the Beech Street agreement governs its payment obligation to Park

Plaza.

         Moreover, the DWC has now repealed rule (e)(3)(F), recognizing that “when

the dispute is for health care services provided pursuant to a private contractual fee

arrangement . . . under the [Texas Workers’ Compensation] Act the Division has

original jurisdiction to ensure that these contracts comply with applicable statutory

requirements . . . .” 37 Tex. Reg. 3833, 3837 (2012). Thus, the DWC has

recognized its jurisdiction over disputes such as this one. Although the DWC has

clarified (if not altered) its understanding of its own jurisdiction during the

pendency of this action, the statutory jurisdictional grant (and thus the DWC’s

actual jurisdiction) remain the same.14 The DWC had, and continues to have,

exclusive original jurisdiction over this dispute.

                             Availability of Mandamus Relief

         Having concluded that the trial court erred in denying Mid-Century’s plea to

the jurisdiction, we must determine whether mandamus relief is available to

remedy the error. “Mandamus relief is appropriate only if the court clearly abused

its discretion and the relator has no adequate remedy by appeal.” In re Entergy

Corp., 142 S.W.3d at 320. A trial court abuses its discretion when it issues an order

it has no power to render or when it acts arbitrarily, capriciously, and without

14
         We recognize that some of the regulatory and judicial material that guides our
         decision in this case was not available to the trial court at the time of its decision.
                                               17
reference to guiding principles. Garcia v. Martinez, 988 S.W.2d 219, 222 (Tex.

1999); McGough v. First Ct. of Appeals, 842 S.W.2d 637, 640 (Tex. 1992).

      When a trial court erroneously denies a plea to the jurisdiction, the fact that

the party seeking mandamus may be “forced to endure the ‘hardship’ of a full-

blown trial” if the appellate court declines mandamus relief is not, alone, sufficient

to render remedy by appeal inadequate. In re Entergy Corp., 142 S.W.3d at 321. In

the context of exclusive agency jurisdiction, however, appellate courts must also

consider whether denying mandamus relief interferes with the agency’s

legislatively mandated function and purpose. Id. Such interference may constitute a

“clear disruption of the ‘orderly process of government,’” such that mandamus is

appropriate. See id. (quoting State v. Sewell, 487 S.W.2d 716, 719 (Tex. 1972)).

      We hold that mandamus is appropriate here because the denial of Mid-

Century’s plea to the jurisdiction disrupts the orderly process of government by

thwarting the legislature’s schema for administrative resolution of workers’

compensation medical fee disputes. See In re Liberty Mut. Fire Ins. Co., 295
S.W.3d 327, 328 (Tex. 2009) (holding that, where Workers’ Compensation Act

vested exclusive original jurisdiction in DWC, trial court’s failure to grant plea to

the jurisdiction was “correctable by mandamus to prevent a disruption of the

orderly processes of government”) (citing In re Sw. Bell Tel. Co., 235 S.W.3d at

624; In re Entergy Corp., 142 S.W.3d at 321).

                                         18
                                   Conclusion

       We hold the trial court abused its discretion in denying Mid-Century’s plea

to the jurisdiction. We conditionally grant Mid-Century’s petition for writ of

mandamus and direct the trial court to grant Mid-Century’s plea to the jurisdiction.

We are confident that the trial court will promptly comply, and our writ will issue

only if it does not.




                                             Harvey Brown
                                             Justice

Panel consists of Justices Keyes, Massengale and Brown.




                                        19